Case 1:17-mc-00151-LPS Document 253-1 Filed 03/05/21 Page 1 of 1 PageID #: 7216




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2021, the foregoing was electronically filed with the Clerk

 of the Court, via the ECF system. Service of that filing was made by operation of the United States

 District Court for the District of Delaware’s electronic filing system to ECF-registered counsel.

                                                      /s/ Kenneth J. Nachbar
                                                      Kenneth J. Nachbar (#2067)
                                                      Morris, Nichols, Arsht & Tunnell LLP
                                                      1201 North Market Street
                                                      Wilmington, DE 19801
                                                      (302) 658-9200
                                                      KNachbar@mnat.com




                                                 13
